       CASE 0:20-cv-02250-WMW-TNL Doc. 30 Filed 11/02/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Paula M. Overby,                                    Case No. 20-cv-2250 (WMW/TNL)

                           Plaintiff,
                                               ORDER DENYING PLAINTIFF’S
      v.                                       MOTION FOR A PRELIMINARY
                                                      INJUNCTION
Steve Simon, in his official capacity as
Minnesota Secretary of State, and Timothy
Walz, in his official capacity as Governor
of Minnesota,

                           Defendants.


      Before the Court is Plaintiff Paula M. Overby’s motion for a preliminary

injunction.1 (Dkt. 29.) For the reasons addressed below, Overby’s motion is denied.

      Overby is the Legal Marijuana Now Party’s (LMNP) candidate for Minnesota’s

Second Congressional District.     Overby asserts that she replaced Adam Weeks as

LMNP’s candidate for Minnesota’s Second Congressional District after Weeks’s death

on September 21, 2020. Overby seeks (1) a declaration upholding Minnesota Statutes

Section 204B.13 (Minnesota Nominee Vacancy Statute) as consistent with federal statute,

1
       Overby did not file a separate motion for declaratory and injunctive relief. But
Overby’s complaint, filed on October 29, 2020, includes a document labeled “Complaint
for Declaratory and Injunctive Relief” and in this document Overby “requests expedited
handling of the motion.” Because Overby is proceeding pro se in this action, her
pleadings are construed liberally. See Fed. R. Civ. P. 8(a)(2), (f); accord Erickson v.
Pardus, 551 U.S. 89, 94 (2007). Therefore, the Court construed the “Complaint for
Declaratory and Injunctive Relief” attached to Overby’s civil complaint as a motion for
expedited preliminary injunctive relief. On October 30, 2020, the Court ordered Overby
to serve Defendants with a summons, a copy of the complaint, and this Court’s October
30, 2020 Order. Overby failed to do so. Despite Overby’s failure to comply with the
Court’s October 30, 2020 Order, Defendants timely filed a response.
        CASE 0:20-cv-02250-WMW-TNL Doc. 30 Filed 11/02/20 Page 2 of 3




(2) an injunction that enjoins Defendants from certifying election results for the United

States House of Representatives in Minnesota’s Second Congressional District until the

constitutionality of the Minnesota Nominee Vacancy Statute is determined by federal

courts, (3) a declaration that Minnesota may hold a special election as prescribed under

the Minnesota Nominee Vacancy Statute, and (4) an order requiring the Governor of the

State of Minnesota to issue a writ calling for a special election to be held in February

2021 for Minnesota’s Second Congressional District. The relief that Overby seeks is

inconsistent with this Court’s conclusions in Craig v. Simon, No. 20-cv-2066

(WMW/TNL), 2020 WL 5988497 (D. Minn. Oct. 9, 2020). Both the United States Court

of Appeals for the Eighth Circuit and this Court denied motions to stay the injunction in

that case, on the grounds that the Minnesota Nominee Vacancy Statute likely is

preempted by federal law. See Craig v. Simon, No. 20-3126, 2020 WL 6253445, at *4–5

(8th Cir. Oct. 23, 2020). And on October 27, 2020, the Supreme Court of the United

States denied an emergency application to stay this Court’s preliminary injunction.

Kistner v. Craig, No. 20A73 (Oct. 27, 2020). Now, for the reasons addressed in this

Court’s October 9, 2020 Order in Craig, Overby’s motion for emergency injunctive relief

as to the Minnesota Nominee Vacancy Statute is denied.

      Overby also seeks injunctive relief in the form of an order requiring Minnesota’s

Secretary of State to register Overby’s candidacy. A district court considers four factors

to determine whether preliminary injunctive relief is warranted: (1) the movant’s

likelihood of success on the merits, (2) the threat of irreparable harm to the movant, (3)

the state of balance between the harm to the movant and the injury that granting an


                                            2
        CASE 0:20-cv-02250-WMW-TNL Doc. 30 Filed 11/02/20 Page 3 of 3




injunction will inflict on other parties to the litigation and (4) the public interest.

Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 114 (8th Cir. 1981). The purpose of

a preliminary injunction is to maintain the status quo. Devose v. Herrington, 42 F.3d 470,

471 (8th Cir. 1994). The burden rests with the moving party, Overby, to establish that

injunctive relief should be granted. Watkins Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir.

2003). And this Court is mindful that preliminary injunctive relief is an extraordinary

remedy that is never awarded as of right. Winter v. Nat. Res. Def. Council, Inc., 555 U.S.

7, 24 (2008). Regarding the preliminary injunction she seeks, Overby fails to address any

of the Dataphase factors or to provide any legal basis in support of a conclusion that such

relief is warranted. In light of these deficiencies, Overby fails to meet her legal burden to

obtain injunctive relief. Consequently, the Court denies Overby’s request that this Court

order Minnesota’s Secretary of State to register Overby’s candidacy.

       Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED that Plaintiff Paula M. Overby’s motion for a preliminary

injunction, (Dkt. 29), is DENIED.


Dated: November 2, 2020                                  s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge




                                             3
